Citation Nr: 0305336	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  02-06 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for lung cancer as a result 
of exposure to herbicides, for the purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  In April 2001, the veteran died.  The appellant is the 
veteran's widowed spouse.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2002, the RO granted service connection for the cause 
of the veteran's death.  Accordingly, this issue is not 
before the Board at this time.  

In evaluating this case, the Board must note a proposed rule 
regarding the effective dates of benefits for disability or 
cause of death by herbicide exposure at 68 Fed. Reg. 4132-
4141 (January 28, 2003).  This regulation is not in effect at 
this time and cannot be used as a basis to grant the 
appellant's claim at this time.  However, it is being 
associated with the claims folder and will be discussed 
below.


FINDINGS OF FACT

1.  The veteran had active duty, including a period of 
service in Vietnam, from August 1966 to August 1968.

2.  The veteran developed lung cancer more than 30 years 
after his discharge from active service that ended in August 
of 1968. 

3.  The veteran filed a claim seeking service connection for 
a lung disorder on October 18, 2000.

4.  The veteran died in April  2001 as the result of lung 
cancer. 

5.  Based on the current law, a lung disorder associated with 
the veteran's military service from August 1966 to August 
1968 is not shown and no legal presumption exists to 
associate this disorder with the veteran's military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for lung 
cancer for accrued benefit purposes have not been met.  
38 U.S.C.A. §§ 1116(f), 5107, 5121 (West 2002); 38 C.F.R. §§ 
3.57, 3.1000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the assistant provisions set forth in the new and 
regulation.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Further evidence, in light of the clear facts of 
this case, will not provide a basis to grant this claim.  
This will be discussed in greater detail below.

In a December 2001 letter and a March 2002 statement of the 
case, the appellant was effectively notified of the types of 
evidence necessary to substantiate her claim as well as the 
types of evidence VA would assist her in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In December 
2001, the RO spoke to the appellant in a phone conversation 
regarding the VCAA and how this Act affects her claim.  The 
appellant has been notified of the laws and regulations which 
set forth the criteria for entitlement to service connection 
for accrued benefits.  The discussions in the rating 
decisions and statement of the case have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought. The Board 
therefore finds that the notice requirement for the new and 
regulation has been fulfilled.

II.  Analysis

Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled to, on the basis of evidence in the file at the date 
of death (accrued benefits) and due and unpaid for a period 
of not more than two years prior to death, may be paid to a 
living person, including the veteran's spouse.  38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000(a).  The appellant in this case 
is seeking service connection for a lung disorder based on 
the veteran's claim filed in October 2000.  

The veteran filed a claim seeking service connection for lung 
cancer on October 18, 2000.  This claim was initially denied 
by the RO in April 2001 because the lung cancer had become 
manifest more than 30 years after the veteran's discharge 
from active service in August 1968.  An October 2000 medical 
report from the veteran's physician reveals that the veteran 
had been diagnosed with inoperable non-small- cell lung 
carcinoma in and about May of 2000 (more than 30 years after 
service).  This physician states that, while the veteran's 
cancer became detectable in the year 2000, it was "quite 
likely that the malignant process actually began in the years 
between 1990 and 1995."  This is sole medical opinion that 
supports the appellant's claim.

The October 2000 opinion does not provide a basis to find 
that this condition began prior to August 9, 1998 (30 years 
after the veteran's discharge from active service on August 
9, 1968).  Under VA regulations, no presumption may be 
invoked on the basis of "advancement" of the disease when 
first definitively diagnosed for the purposes of showing its 
existence to a degree of 10 percent within the applicable 
period.  38 C.F.R. § 3.307(c).  The regulation states that it 
will not be interpreted as requiring that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by "acceptable medical or lay evidence" 
characteristic manifestations of the disease to the required 
degree (which does not exist in this case), followed without 
unreasonable time lapse by definite diagnosis (which also 
does not exist in this case).  Symptomatology shown in the 
prescribed period may have no particular significance when 
first observed, but in the light of subsequent developments 
it may gain considerable significance.  Id.  

A review of medical records prior to August 1998 shows no 
such symptomatology.  This physician was unable to cite to 
any symptomatology shown in the prescribed period.  
Accordingly, under 38 C.F.R. § 3.307(c), service connection 
for this condition was denied.

The veteran died in April 2001 as the result of lung cancer.  
Service connection for the cause of death was filed by the 
appellant in July 2001.  In December 2001, the RO spoke to 
the appellant in a phone conversation regarding the VCAA and 
how this Act affects her claim.  A letter noting this 
conversation was sent that month.  

Service connection for the cause of the veteran's death was 
initially denied in December 2001.  However, in a March 2002 
rating determination the RO, noting a change in the 
regulation, granted service connection.  The revised 
provisions of 38 U.S.C.A. § 1116, enacted by the Veterans 
Educational and Benefits Expansion Act of 2001, Public Law 
107-103, states that for the purposes of having service 
connection for a disability or death resulting from exposure 
to an herbicide agent, including a presumption of service 
connection under this section, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7,1975, shall be presumed to have been exposed 
during such service to a herbicide agent.  The requirement 
that this condition existed within 30 years of the veteran's 
discharge from active service was removed.  38 U.S.C.A. 
§ 1116(f) as amended by § 201 of HR 1291 PL 107-103, 
effective December 27, 2001.  

In general, the provisions of 38 C.F.R. § 3.114 state that 
where compensation is awarded pursuant to a liberalizing law 
(as in this case regarding the claim of service connection 
for the cause of the veteran's death), the effective date of 
such award shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue (emphasis added).  Without the 
liberalized regulation which became effective December 27, 
2001, the VA would have no basis to grant the claim of 
service connection for the cause of the veteran's death with 
the exception of the medical opinion that the Board has found 
to be entitled to very little probative value and clearly 
outweighed by the evidence of record.  In fact, there is 
nearly enough medical evidence (in light of the veteran's 
smoking history following service) to rebut the presumption 
that the veteran's death was caused by exposure to Agent 
Orange nearly forty years ago. 

In any event, the VA may not retroactively apply a law which 
did not exist at the time the veteran filed his claim in 
October 2000 until the time of his death in April 2001, 
months before the statute became effective.

The Board has also considered whether the appellant would be 
entitled to an earlier effective date under the final 
stipulation and order in Nehmer v. United States Veterans 
Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"), and 
the specific guidance provided in Nehmer v. United States 
Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) 
("Nehmer II"), and Nehmer v. United States Veterans Admin., 
No. C86-6160 TEH (N.D. Cal. Dec. 12, 2000) (class action 
order), which created an exception to the provisions 
governing the assignment of effective dates in certain cases.  
The Nehmer decision was affirmed by the Ninth Circuit Court 
of Appeals in Nehmer v. United States Veterans Admin., 284 
F.3d 1158 (9th Cir. 2002).

The appellant cited Nehmer in her substantive appeal.  
However, in the instant case, the Board finds that the 
effective date rules as set forth in Nehmer I and Nehmer II 
do not provide the basis for the assignment of an effective 
date earlier as the appellant is not a member of the class in 
Nehmer.  See Williams v. Principi, 15 Vet. App. 189, 196 
(2001) (the Nehmer stipulation only invalidates denials of 
claims which were denied on or after September 25, 1985, the 
effective date of now-invalidated 38 C.F.R. § 3.311a, and 
prior to the May 1989 date of Nehmer I court order).  The 
veteran filed his claim in October of 2000.  

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 103, 1042 (Fed. Cir. 
1994).  However, no medical evidence supports the conclusion 
that this condition began during the veteran's military 
service or within the 30-year presumptive period with the 
exception of the medical record of October 2000, which fails 
to cite any symptomatology which would indicate that this 
condition began before 1998.  In addition, medical records, 
including a hospitalization report in May 2000, indicate that 
the veteran's lung disorder was the result of a smoking 
history.  In May of 2000, the veteran was still smoking two 
cigarettes a day.  Such facts do not support the conclusion 
that this condition could be awarded service connection on a 
direct basis.  

As noted above, in January 2003 the VA proposed a rule 
regarding the effective dates of benefits for disability or 
death caused by herbicide exposure.  The VA proposes to amend 
its adjudication regulations concerning certain awards of 
disability compensation and dependency and indemnity 
compensation (DIC).  Under the proposed amendment, it appears 
that certain awards of disability compensation or DIC made 
pursuant to the liberalizing regulations concerning diseases 
presumptively associated with herbicide exposure (such as 
lung cancer) may be made effective retroactive to the date of 
the claim or the date of a previously denied claim, even if 
such date is earlier than the effective date of the 
regulation establishing the presumption.  However, this is 
only a proposed rule and cannot form the basis of granting 
the appellant's claim at this time.  The Board has considered 
delaying the adjudication of this case in order to wait for 
the proposed regulation to take effect.  However, the Board 
must adjudicate the appellant's case based on the law that 
exists at this time.  The proposed rule may or may not be 
promulgated, and even if promulgated it may be that the facts 
of the present case fall outside the scope of the revised 
regulation.  At any rate, as this rule has not been enacted, 
it cannot form the basis to grant the appellant's claim.



ORDER

The claim is denied.


		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

